 1

 2                             IN THE UNITED STATES DISTRICT COURT

 3                                EASTERN DISTRICT OF CALIFORNIA

 4

 5   UNITED STATES OF AMERICA,                              CASE NO. 1:11-cr-0026 LJO
 6                                 Plaintiff,               ORDER DENYING REQUEST FOR
                                                            APPOINTMENT COUNSEL
 7
            v.                                              (ECF NO. 639)
 8
 9   CARLYLE LEE COLE,
10                                 Defendant.
11

12

13          The Court has received and reviewed Defendant Cole's Request for Appointment of Counsel

14 as a result of the Government's October 22, 2018 Request for Clarification of Judgement. (ECF No.

15 639.)

16          The Government's request for clarification asked for the Court to clarify whether it had

17 intended Defendant Cole's restitution order to be joint and several, i.e. to be consistent with Cole's

18 co-defendants.

19          The Court needed no argument or information to answer the question and clarify the

20 judgement under Rule 36, and issued the answer and correction by way of Order on October 23,

21 2018. (See ECF No. 638.)

22          There is no justification for appointment of counsel under these circumstances, and the

23 request is therefore DENIED.

24 IT IS SO ORDERED.

25
        Dated:     November 7, 2018                          /s/ Lawrence J. O’Neill _____
26                                                UNITED STATES CHIEF DISTRICT JUDGE

27

28
                                                        1
29

30
